788 N.W.2d 670 (2010)
Karla ONDRUS Guardian and Conservator for Andy Ondrus, a Protected Person, and all others similarly situated, Plaintiff-Appellee,
v.
CITIZENS INSURANCE COMPANY, Defendant-Appellant.
Docket No. 140359. COA No. 293373.
Supreme Court of Michigan.
October 1, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's May 21, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J. (dissenting).
For the reasons stated in Justice MARKMAN's dissent to this Court's May 21, 2010, order denying leave, I would grant defendant's motion for reconsideration and direct the trial court to reconsider its decision certifying the plaintiff class in light of this Court's decision in Henry v. Dow Chemical Co., 484 Mich. 483, 772 N.W.2d 301 (2009).
MARKMAN, J. (dissenting).
I would grant reconsideration and remand to the trial court for class certification proceedings for the reasons set forth in my dissenting statement in this case, 486 Mich. 924, 781 N.W.2d 798 (2010).
YOUNG, J., joins the statements of CORRIGAN, J., and MARKMAN, J.